Exhibit 99.1 NEWS RELEASE Dorchester Minerals, L.P. Release Date: November 3, 2016 3838 Oak Lawn Ave., Suite 300 Dallas, Texas75219-4541 Contact: Casey McManemin (214) 559-0300 DORCHESTER MINERALS, L.P. ANNOUNCES THIRD QUARTER RESULTS DALLAS, TEXAS Dorchester Minerals, L.P. (the “Partnership”) (NASDAQ-DMLP) announced today the Partnership’s net income for the quarter ended September 30, 2016 of $6,647,000 or $0.21 per common unit. A comparison of the Partnership’s consolidated results for the quarter ended September 30, 2016 and 2015 are set forth below: Three Months Ended Nine Months Ended September 30, September 30, Operating Revenues $ Net Income $ Net Income Per Common Unit $ The Partnership previously declared its third quarter distribution in the amount of $0.252224 per common unit payable on November 10, 2016 to common unit holders of record as of October 31, 2016. The Partnership’s cash distributions are not comparable to its net earnings due to timing and other differences including depletion. Dorchester Minerals, L.P. is a Dallas based owner of producing and non-producing crude oil and natural gas mineral, royalty, overriding royalty, net profits, and leasehold interests and its common units trade on the NASDAQ Global Select Market under the symbol DMLP. FORWARD-LOOKING STATEMENTS Portions of this document may constitute "forward-looking statements" as defined by federal law. Such statements are subject to certain risks, uncertainties and assumptions. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, estimated or projected. Examples of such uncertainties and risk factors include, but are not limited to, changes in the price or demand for oil and natural gas, changes in the operations on or development of the Partnership’s properties, changes in economic and industry conditions and changes in regulatory requirements (including changes in environmental requirements) and the Partnership’s financial position, business strategy and other plans and objectives for future operations. These and other factors are set forth in the Partnership's filings with the Securities and Exchange Commission.
